Citation Nr: 1502144	
Decision Date: 01/15/15    Archive Date: 01/27/15

DOCKET NO.  10-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for degenerative disc disease, status post 4th lumbar vertebral fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to June 1971.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. A Travel Board hearing was held in June 2011.             

The Board previously remanded the case in May 2012, one directive therein being to re-examine the Veteran, and this duly accomplished, a December 2012 RO rating decision granted service connection for right and left lower extremity radiculopathy (essentially, separate ratings for symptomatology associated with underlying back disability). Whereas the Veteran was represented by Vietnam Veterans of America (VVA) then, representation has since been updated to that of the Disabled American Veterans (DAV). 

The Virtual VA paperless claims processing system contains records of VA outpatient treatment and a copy of authorization for VA to obtain private medical records on the Veteran's behalf, with the remainder of the documents in that file being either irrelevant or duplicative of the existing evidence. The Veterans Benefits Management System (VBMS) itself contains entirely duplicative documentation.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As set forth within Virtual VA, the Veteran identified relevant private treatment and the Board is not convinced that VA has undertaken all reasonable measures to obtain corresponding records, aside from an inconclusive July 2013 telephone inquiry, necessitating further inquiry. See 38 C.F.R. § 3.159(c)(2) (2014). In the interim, an updated examination and VA medical records acquisition is required.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, including from both the Dallas, Texas VA Medical Center (VAMC) and Denton, Texas Community Based Outpatient Clinic (CBOC), and associate these records with the file.  

2. Contact the Veteran and request that he complete an updated VA Form 21-4142, Authorization and Consent to Release of Medical Information, regarding treatment at the Posture Concepts clinic in Plano, Texas. Also notify him of the opportunity to identify any additional relevant private treatment for a back disorder. Then attempt to obtain corresponding medical records based on his response. Provided that the search for any identified records is unsuccessful, the RO/AMC must notify the Veteran and his representative of this in accordance with the provisions of 38 C.F.R. § 3.159(e).

3. Thereafter, schedule the Veteran for a VA orthopedic examination of his back. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, to include x-rays, and all findings should be set forth in detail. 

a.) The examiner should address the range of motion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy. The examiner must address at what point pain sets in or whether it is present throughout the range of motion. Any additional functional loss should be expressed in terms of the degree of additional limitation of motion. The examiner must address how much additional functional loss may be expected due to flare-ups and on repetitive use. This determination also should be expressed, if feasible, in terms of the degree of additional range of motion loss. The examiner should also address whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

b.) The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine, or unfavorable ankylosis of the entire spine. 

c.) The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the low back disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

4. Then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West, 11 Vet. App. 268 (1998). 

5. Thereafter, readjudicate the claim on appeal based upon all additional evidence received. If the benefit sought on appeal is not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise him that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim. His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated. He is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).



